DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the 
finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/4/2022 has been entered. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
In claim 1, at line 7, the term “the” has been deleted and replaced with the term --a--.
In claim 1, at line 13, the term “a” has been deleted and replaced with the term --the--.
In claim 1, at line 18, the term “accesses” has been deleted and replaced with the term --access--.
In claim 2, at line 3, the term “a” has been deleted and replaced with the term --the--.
In claim 4, at line 2, the term “processor” has been deleted and replaced with the term                   --circuitry--.
In claim 5, at line 2, the term “processor” has been deleted and replaced with the term                   --circuitry--.
In claim 7, at line 3, the phrase “processor notifies” has been deleted and replaced with the phrase --circuitry is further configured to notify--
In claim 7, at line 3, the term “an” has been deleted and replaced with the term --the--.
In claim 9, at line 14, the term “a” has been deleted and replaced with the term --the--.
In claim 9, at line 19, the term “accesses” has been deleted and replaced with the term --access--.
In claim 10, at line 5, the term “the” has been deleted and replaced with the term --a--.
In claim 10, at line 12, the term “a” has been deleted and replaced with the term --the--.
In claim 11, at line 2, the term “a” has been deleted and replaced with the term --the--.
In claim 16, at line 3, the term “an” has been deleted and replaced with the term --the--.

Allowable Subject Matter
Claims 1-5, 7, 9-14, and 16 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art is:
Piers et al. (A Platform for Integrating Physical Devices in the Internet of Things): Discusses devices registration, Web API access, virtual devices, etc. – see page 135 last paragraph of left column – second paragraph of right column, page 136 middle paragraph before section III.  
Pastor (EP 2,701,357) figures 3 and 4 and corresponding paragraphs.  
Chen et al. (US 2017/0242714) – see [0026] and [0028] which discusses virtual devices, API’s, registering device, etc.
However, the prior art does not teach or suggest the claims as instantly recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724. The examiner can normally be reached Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA C LEWIS/Primary Examiner, Art Unit 2495